Citation Nr: 1804676	
Decision Date: 01/24/18    Archive Date: 02/05/18

DOCKET NO.  09-18 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for recurrent subluxation of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 



INTRODUCTION

The Veteran served on active duty from March 2002 to February 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

By way of procedural background, in August 2015, the Board denied entitlement to an initial rating in excess of 10 percent for right knee patellofemoral syndrome and assigned a separate, 10 percent rating, but no higher, for right knee subluxation.  The RO implemented the grant of the separate rating for subluxation in a September 2015 rating decision and assigned the 10 percent evaluation effective Augsut 18, 2014.

The Veteran subsequently appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a May 2016 Order, the Court vacated the portions of the August 2015 Board decision that denied initial ratings in excess of 10 percent for right knee patellofemoral syndrome and right knee subluxation and remanded those claims to the Board for development consistent with the parties' Joint Motion for Partial Remand (Joint Motion).

Following two Board remands in July 2016 and March 2017, the Board in a September 2017 decision, (1) denied a rating in excess of 10 percent for painful motion associated with right knee patellofemoral syndrome prior to January 16, 2008; (2) granted a 20 percent rating, but no higher, for limitation of flexion associated with right knee patellofemoral syndrome beginning January 16, 2008;
(3) granted a 40 percent rating, but no higher, for limitation of extension associated with right knee patellofemoral syndrome beginning January 16, 2008; and 
(4) granted a separate 10 percent rating for recurrent subluxation of the right knee from March 1, 2005 to August 17, 2014.

Moreover, the September 2017 decision remanded the claim for a rating in excess of 10 percent for recurrent subluxation of the right knee for the entire initial rating period on appeal.  Specifically, the Board indicated that since the Court's May 2016 joint motion, additional development, including two VA knee examinations, had been conducted by the AOJ, but the AOJ had not readjudicated the issue.  As such, the issue was remanded for adjudication by the AOJ.  Thereafter, in a September 2017 Supplemental Statement of the Case, the AOJ readjudicate and continued the denial for a rating in excess of 10 percent for recurrent subluxation of the right knee.

As such, the only issue on appeal is whether a rating in excess of 10 percent for recurrent subluxation of the right knee is warranted.  Although evaluation of a knee disability requires the consideration of various diagnostic codes, the Board has already adjudicated these matters in the September 2017 decision.  As such, this decision will only focus on the Veteran's recurrent subluxation of the right knee. 


FINDINGS OF FACT

1.  For the entire period on appeal, the Veteran's right knee subluxation has been manifested by mild recurrent subluxation of the right knee; but not by moderate or severe recurrent subluxation.

2.  The Veteran does not have lateral instability of the right knee.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for right knee subluxation have not been met or approximated.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. 
§§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.15, 4.16, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In this case, neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Laws and Analysis

The Veteran essentially maintains that his right knee disability, manifested by recurrent subluxations, is more severe than what is contemplated by the currently assigned 10 percent rating.  As noted in the Introduction section above, the Board has already adjudicated the Veteran's other symptoms associated with the right knee (including patellofemoral syndrome, limitation of extension, and limitation of flexion) in the September 2017 decision.  As such, this decision will only focus on the Veteran's recurrent subluxation of the right knee.

The Veteran's right knee recurrent subluxation has been assigned a 10 percent rating under Diagnostic Code 5257.  Under Diagnostic Code 5257, a ten percent rating is warranted for slight recurrent lateral subluxation or instability, a 20 percent rating is warranted for moderate instability, and a 30 percent rating is warranted for severe recurrent instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

The terms "slight," "moderate," and "severe" are not defined in the rating schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to arrive at a just and equitable decision.  Additionally, the use of such terminology by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

The evidence includes a December 2005 VA examination.  At that time the Veteran reported the knee was stiff and described popping of the knee.  He described pain but did not use any mechanical aid for the knee. Upon examination, the right knee was stable.  There was no indication of subluxation or instability of the right knee. 

In a March 2009 VA knee examination, the Veteran reported instability and giving way in the right knee and stated that his knee "pops out of place" and caused level 10 pain.  He occasionally used a cane when the knee flared up and also wore a brace.  Upon physical examination, the medial and lateral collateral ligaments were normal.  Drawer's test and McMurray's test were negative but painful with manipulation.

During a July 2012 VA examination, the Veteran reported painful movement, limited motion, locks up, has to sleep in certain position to prevent pain, swelling and tenderness; however, the examiner indicated that there was no evidence of recurrent patellar subluxation or dislocation.  Anterior and posterior stability tests were normal.  Medial-lateral instability was also normal in the right knee. 

The evidence also includes August 2014 and August 2016 VA knee examinations.  During the August 2014 evaluation, the Veteran reported that his knees locked up more often than before and "give out at times."  During the August 2016 examination the Veteran described locking up and swelling of the right knee.  Upon physical examination in 2014 and 2016, the examiners indicated that there was evidence or history of recurrent subluxation/dislocation that was of "slight" severity in the right knee.  Medial-lateral instability and anterior and posterior instability tests were normal in the right knee. 

The Veteran was most recently afforded a VA knee Disability Benefits Questionnaire in April 2017.  The Veteran described using a brace and a cane and getting injections.  In discussing additional factors contributing to the disability the examiner did check the box for instability of station.  However, during the physical examination, the examiner indicated that there was no recurrent subluxation or lateral instability of the right knee.  There was recurrent effusion.  Joint stability testing was normal on anterior and posterior instability and on medial and lateral instability.

VA treatment records reflect complaints of pain and popping and locking up.  A December 2008 record noted the right knee was significant for tenderness but no swelling or laxity tendon and no sign of infection.  A January 2009 record noted tenderness of the knees but reported the bounce test, McMurray test and Lachman tests were negative.  A September 2016 record noted there was no ligamental laxity, no meniscal tear seen on McMurray's test.  There was trace effusion on the right medial joint line pain.

The Board has reviewed the remaining evidence of record; however, it does not demonstrate that the Veteran's recurrent subluxation of the right knee more nearly approximates moderate severity.  Moreover, the August 2014 and August 2016 VA examiners both indicated that there was evidence or history of recurrent subluxation that was of only "slight" severity.  For these reasons, a rating in excess of 10 percent under Diagnostic Code 5257 for recurrent subluxation of the right knee is not warranted. 

Moreover, regarding instability, the Board has also considered the Veteran's assertions during the VA examinations of feelings of right knee buckling and giving out and popping and locking.  However, a report of subjective feeling of giving out, even if credibly reported and found to have occurred, does not establish actual lateral instability.  Instability is defined as a "lack of steadiness or stability."  Dorland's Illustrated Medical Dictionary 958 (31st ed. 2007).  Functional instability is the "inability of a joint to maintain support during use."  Id.  Throughout the initial rating period on appeal, the record shows specific medical findings of no lateral instability of the right knee so as to warrant a disability rating under DC 5257 in excess of 10 percent.  Rather, objective testing to determine whether there was instability consistently was negative throughout the period on appeal.  While the Veteran has reported episodes of locking, popping and giving way, even in reporting these symptoms he has described it as occurring "at times."  

In sum, throughout the rating period, there has been no objective medical evidence at any time of instability, even though the Veteran wore a knee brace.  The Board has considered the Veteran's lay reports of instability and recurrent subluxation that is more than slight; however, in determining whether an increased evaluation is warranted under Diagnostic Code 5257, the Board places the most probative weight on the results of objective physical examination by health care specialists, which failed to show any evidence of instability of the right knee or recurrent subluxation that is of more than slight severity.  The Board finds that the medical evidence, prepared by skilled professionals, is far more probative and more credible than the lay evidence.

The preponderance of the evidence, therefore, is against the assignment of a rating in excess of 10 percent for right knee recurrent subluxations under Diagnostic Code 5257.

Moreover, the Board has considered whether the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) was reasonably raised by the record in this case.  The Veteran has not the evidence suggests unemployability due to service-connected disabilities. Rice v. Shinseki, 22 Vet. App. 447 (2009).  In an April 2017 VA primary care note, it was indicated that the Veteran was employed as a salesman for a plumbing company.  Therefore, as the issue of a TDIU is not reasonably raised by the record, it is not part of the rating appeal.

Finally, the Board notes that neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 69-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).





ORDER

An initial rating in excess of 10 percent for recurrent subluxation of the right knee is denied.




____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


